DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment filed on 07/06/2022 has been acknowledged. 

Amendment Summary
Claims 1, 3, 5-9, 17 and 22-26 are amended. 
Claims 27-30 are newly added.
Claim 12 is cancelled.

Response to Arguments/Amendment
 A)
The amendment to claim 1 has overcome the 112th (b) rejection, as applied to Claims 1-8. Thus the 112th(b) rejection has been withdrawn.

B)
Applicant’s arguments with respect to claims # 1-11 and 13-30 have been considered but are moot because the arguments do not apply to the combination of the references being used for the current rejection of the above claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 13-17, 19-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable by Crump (US 9,819,610 B1) in view of Vardarajan (US 2019/0215074 A1) and further in view of Hancock (US 2006/0056370 A1).

Regarding Claim 1,
Crump discloses a method (See [Abstract]) comprising:

receiving first data indicating locational information (See Fig.11(1106); Column 13, lines (14-24); measurement at different location is recorded), relative to an access point (See (Column 7; lines (5-19); Column 13, lines (26-30); signal strength between access point and UE),  associated with a plurality of wireless communications (See Column 7, lines (5-19); the router/AP gathers location information about user device in a home), received by the access point (Fig.1(102)) from a plurality of devices (Fig,1(108(a, b, c))) associated with a wireless network (See (Column 7; lines (5-19); Column 13, lines (14-30); measurement is recorded for multiple UE devices); and



But Crump fails to explicitly recite about

monitoring a plurality of directions from associated wireless devices connected to router/AP and 
determining, by a computing device and based on the plurality of directions, that a change of location of the access point is expected to improve performance of the wireless network; and

sending, by a computing device and based on the first data indicating the plurality of directions and second data indicating performance of the wireless network based on, 
                              an indication of an addition, to the wireless network,  of one or more range extending computing devices,  different from the access point, that is expected to improve  performance of the wireless network.  


However in analogous art,
Vardarajan teaches about network node collecting plurality of directions from multiple wireless devices associated to an AP that can be relocated multiple times  in order to find the optimal location of network wireless device (See Fig.1; [0004]; [0018]; [0020]; [0023]) and about the benefits of adding wireless range extender to improve performance of the wireless network device in order to cover further range while monitoring signal quality after location change devices (See Fig.2; Fig.8(A-D); [0004]; [0080]; [0084]). 


Crump and Vardarajan are analogous art because they all pertain to determining location of wireless devices in wireless network to optimize quality of signal. Crump teaches about optimizing access point location to increase network performance. Vardarajan teaches about network nodes collecting signal directions and strength  from a wireless devices in order to estimate the best location of the UE. Crump could use Vardarajan features of recording signal directions of a UE same as QoS of signals to better optimize location of access point in a communication network for better network services to other UEs. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump and Vardarajan as to obtain an efficient and flexible wireless network.

But Crump and Vardarajan fail to explicitly recite about 
Sending an indication (Emphasis) 
to add a wireless range extender to improve the performance of the network.

 However in analogous art,
Hancock teaches about a system recommendation to add a wireless extender to the network to increase robustness (See [0109]).

Crump, Vardarajan and  Hancock are analogous art because they all pertain to determining location of wireless devices in wireless network to optimize quality of signal. Crump teaches about optimizing access point location to increase network performance. Vardarajan teaches about network nodes collecting signal directions and strength  from a wireless devices in order to estimate the best location of the UE. Hancock teaches about a system recommendation to add a wireless extender to the network to increase robustness Crump and  Vardarajan could use Hancock features to improve system network by automatically recommending solution to mal performance of network. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump, Vardarajan and Hancock as to obtain an efficient and flexible wireless network.






Regarding Claim 2,
Crump, Vardarajan and Hancock teach all the features with respect to claim 1 and Vardarajan further teaches  
                   
determining, based on one or more clustering of directions within the plurality
of the directions (See [0023]; [0084]; multiple devices in a home or different locations create multiple signal data direction), that the change of location of the access point is expected to improve performance of the wireless network (See [0020]; [0023]; [0084]; to maximize performance) for one or more of the plurality of devices (Fig.2(110, 116)).


Regarding Claim 3,
Crump, Vardarajan and Hancock teach all the features with respect to claim 1 and Vardarajan further teaches  

comparing the first data (See Fig.6; [0073]; first signal data reading) to data indicating patterns of directions of wireless communications, received by other access points (See Fig.7(B-E); [0076];  the data analysis is performed within router at different location where data indicators is compared with each other) that are indicative of optimal access point placement (See Fig.7(B-E); [0076-0079]; indicating to users using other position including extender devices to optimize location).


Regarding Claim 5, 
Crump, Vardarajan and Hancock teach all the features with respect to claim 1 and Vardarajan further teaches  
  
                  wherein the sending the indication (See (Column 7; lines (5-19); Column 13, lines (34-41); messaging to UE) comprises sending the indication via the access point to a user device (See (Column 7; lines (51-62); Column 13, lines (14-30); the computing system/server/intelligent storage will send the information  to the user through the access point).


Regarding Claim 6, 13
Crump, Vardarajan and Hancock teach all the features with respect to claim 1 and Vardarajan further teaches  

determining, (See [Abstract]; [0004]; optimized placement of a router) and based on additional data (See [Abstract]; [0004]; ; data of users in the network is monitored continuously including QoS), that the addition of the one or more range extending computing devices (Fig.2(106)(122)) is expected to improve performance of the wireless network for the one or more of the plurality of devices (See [Abstract]; [0004]; [0016]; [0020]; QoS is used to further optimize location of Access Point including extender devices).

          wherein, during the determining, the one or more range extending computing devices are not connected to the wireless network (See Hancock [0109]; recommendation performed before addition).


Regarding Claim 7,
Crump, Vardarajan and Hancock teach all the features with respect to claim 1 and Hancock further teaches  
            wherein the sending the indication (See [0109]) is based on
evaluating telemetry data samples collected for the wireless network (See [0108-0109];  signal characteristic information are collected for different location f user devices).



Regarding Claim 8,
Crump, Vardarajan and Hancock teach all the features with respect to claim 1 and Vardarajan further teaches  

wherein the indication (See Fig.7(A-E); [0075-0079]; UE is outside of or inside coverage range), comprises at least one of:

a relative score indicative of an expected improvement to wireless performance of the wireless network (See [0018]; signal strength characteristic is analyzed); 

an indication of whether to install the one or more range extending computing devices (See Fig.7A; [0075];UE outside coverage range); 
or

an evaluation of a placement of the one or more range extending computing
devices relative to one or more of the plurality of devices (See Fig.7(B-E); [0076-0079]; suggestion of new optimized location within the environment including router and computing devices is performed).

(The term at least one of means at least only one limitation can be analyzed)


Regarding Claim 21,
Crump, Vardarajan and Hancock teach all the features with respect to claim 1 and Crump further teaches  
wherein the access point comprises the computing device (See Column 7, lines (20-29); the access point process the data).





Regarding Claim 23,
Crump, Vardarajan and Hancock teach all the features with respect to claim 1 and Crump further teaches 

determining, based on a statistical variation of directions within the plurality of
directions (See Column 13, lines (14-30); based on other type of indications including signal strength and location of incoming signals from multiple users in a location), that a current location of the access point deviates from an optimal location (See Column 6, lines (4-17); where different user location transmitting signals behave differently toward an access point locations).

              based on the determination that the current location of the access point deviates from the optimal location  (See (Column 7; lines (5-29); Column 13, lines (14-30); optimized placement of a router for future deviation), sending a notification recommending to change the location of the access point  (See (Column 7; lines (5-29); Column 13, lines (14-30); optimized placement of a router for future deviation).



Regarding claim 24,
Crump, Vardarajan and Hancock teach all the features with respect to claim 1 and Vardarajan further teaches  

determining, based on a quantity and a type of the plurality of devices associated with the plurality of wireless communications (See [0013]; [0018-0019]; quality of signal measurement depends on may factors including number of detected devices and type of wireless network device) that the change of location of the access point is expected to improve performance of the wireless network for one or more of the plurality of devices (See [0013]; [0018-0019]; quality of signal measurement depends on may factors including number of detected devices and type of wireless network device).


Regarding Claim 25,
Crump, Vardarajan and Hancock teach all the features with respect to claim 2 

But Crump, Vardarajan and Hancock fail to teach  
              determining  each of the one or more clustering of directions by determining a plurality of signals having angle of arrival (AoA) measurements that are within a threshold quantity of degrees from a reference AoA for that clustering

However in analogous art,
Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location (See [Abstract]; [0069])

Crump, Vardarajan, Hancock and Youssef are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point to increase network performance. Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location or  directions of the signals associated with the wireless communications received by the access point during a predetermined period of time. Crump, Vardarajan and Hancock could use Youssef features to better estimate location of access point relative to other user devices in the network. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump, Vardarajan, Hancock and Youssef as to obtain an efficient wireless network.




Regarding Claim 9,
Crump teaches a  method (See [Abstract]; method to optimize location of access point from recorded signal data) comprising:
based on data indicating that the threshold (See Claim 8; Column 2, line 66 to Column 3, line 17); comparing signal data with threshold) is satisfied by a plurality of data of signals (See Claim 8; column 6, lines (4-17); including information regarding times and location of users transmitting signals to access points devices received at an access point) from a plurality of wireless devices (See Claim 8; column 6, lines (4-17); from different users at different locations), 

receiving, by a computing device (Fig.1(108x)), information indicating that changing a location of the access point (See Column 7, lines (5-19); Column 13, lines (34-41); network profile tool that allows a user to optimize placement of a router 102/WAP,) is expected to improve performance of a wireless network (See Column 7, lines (5-19); Column 13, lines (34-41); to maximize performance); and

sending, to a user device and based on the information (See Column 7, lines (5-19); network profile tool that allows a user to optimize placement of a router 102/WAP), a message associated with changing the location of the access point (See Column 13, lines (33-46): an optimal location is selected depending on data received).


But Crump fails to explicitly recite 
determining, based on analyzing data associated with a plurality of access points located at a plurality of different premises, a threshold;

receiving data indicating a plurality of directions from associated wireless devices connected to router/AP.

However in analogous art,
Vardarajan teaches about determining, based on analyzing data associated with a plurality of access points located at a plurality of different premises, a threshold (See [0023-0025]; [0079];  determining proper threshold for different data before recommendation);
and
about network node collecting plurality of directions from multiple wireless devices associated to AP (See [0023-0025]; [0079]). 

Crump and Vardarajan are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point location to increase network performance. Vardarajan teaches about network nodes collecting signal directions from a wireless device in order to estimate the location of the UE. Crump could use Vardarajan features of recording signal directions of a UE same as QoS of signals to better optimize location of access point in a communication network for better network services to other UEs. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump and Vardarajan as to obtain an efficient and flexible wireless network.

But Crump and Vardarajan fail to explicitly recite about 
Sending an indication (Emphasis) 
to add a wireless range extender to improve the performance of the network.

 However in analogous art,
Hancock teaches about a system recommendation to add a wireless extender to the network to increase robustness (See [0109]).

Crump, Vardarajan and  Hancock are analogous art because they all pertain to determining location of wireless devices in wireless network to optimize quality of signal. Crump teaches about optimizing access point location to increase network performance. Vardarajan teaches about network nodes collecting signal directions and strength  from a wireless devices in order to estimate the best location of the UE. Hancock teaches about a system recommendation to add a wireless extender to the network to increase robustness Crump and  Vardarajan could use Hancock features to improve system network by automatically recommending solution to mal performance of network. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump, Vardarajan and Hancock as to obtain an efficient and flexible wireless network.



Regarding Claim 10,
Crump, Vardarajan and Hancock teach all the features with respect to claim 9 and Crump further teaches  
wherein the received information indicates (See (Column 7; lines (5-19); Column 13, lines (14-30); received parameters information about the signals from UE) comprises 

based on a concentration of  directions (See Column 7, lines (5-19); Column 13, lines (13-19); multiple devices in a home or different locations create multiple signal data direction), of the plurality of directions, that are contained in a volume converging on the access point  (See Column 7, lines (5-19); Column 13, lines (13-19); UEs in the environment of an access points, transmits a plurality of signals toward the access point for communications sessions) that changing the location of the access point is expected to improve performance of the wireless network (See (Column 7; lines (5-19); Column 13, lines (14-30); optimize location is indicated to maximize performance).


Regarding Claim 22,
Crump, Vardarajan and Hancock teaches all the features with respect to claim 9 and Crump further teaches  
Sending, by the computing device  the data indicating that the threshold is satisfied  (See (Column 7; lines (5-19); Column 13, lines (14-30); optimized placement of a router using measurement data received compare to user profiles)
wherein receiving the information is in response to the sending (See (Column 7; lines (5-19); Column 13, lines (14-30); obviously).


Regarding Claim 26,
Crump, Vardarajan and Hancock teach all the features with respect to claim 9 and Vardarajan further teaches  
                wherein the analyzing the data associated with the plurality of access points located at the plurality of different premises (See [0023-0025]; [0079];  determining proper threshold for different data before recommendation) comprises 
analyzing  statistical variations of signal directions associated with wireless communications received at the plurality of access points located at the plurality of different premises (See [0030]; [0079]; teachings of threshold comparison)


Regarding Claim 27,
Crump, Vardarajan and Hancock teach all the features with respect to claim 9 and Crump further teaches  
receiving, by the computing device and from each premises of the plurality of different premises, data associated with an access point located at the premises (See Column 6, lines (4-17); data is monitored and recorded for multiple locations).


Regarding Claim 14,
Crump discloses a method (See [Abstract]) comprising:

receiving, by a computing device (Fig.1(108x)), data comprising indications of 	location of devices received by an access point of a wireless network (See (Column 6, line 54 to Column 7, line 19); Column 13, lines (13-19); multiple devices in a home or different locations create multiple signal data direction), associated with a premises (See (Column 6, line 54 to Column 7, line 19); Column 13, lines (13-19); in a home);

determining, based on the data (See (Column 7; lines (20-29); Column 13, lines (14-30); QoS measurements), that moving the access point is not expected to improve performance of the wireless network (See (Column 7; lines (5-19); Column 13, lines (14-30); system now which position is best to produce best performance and which position will not) for one or more devices (Fig.1(108x)) associated with the wireless network (Fig.1);


But Crump fails to explicitly recite 
determining, based on additional data, an expected increase in performance of the wireless network after an addition of one or more range extending computing devices configured to communicate signals between the access point and the one or more devices associated with the wireless network; and

sending, based on the determining the expected increase in performance of the wireless network, an indication associated with the addition of one or more range extending computing devices.


However in analogous art,
Vardarajan teaches about network node collecting plurality of directions from multiple wireless devices associated to AP in order to find optimal location of network wireless device (See Fig.1; [0004]; [0020]; [0023]) and about the benefit of adding wireless range extender to improve performance of the wireless network device in order to cover further range while monitoring signal quality of UE after location change  (See Fig.2; Fig.8(A-D); [0004]; [0080]; [0084]). 


Crump and Vardarajan are analogous art because they all pertain to determining location of wireless devices in wireless network to optimize quality of signal. Crump teaches about optimizing access point location to increase network performance. Vardarajan teaches about network nodes collecting signal directions and strength  from a wireless devices in order to estimate the best location of the UE. Crump could use Vardarajan features of recording signal directions of a UE same as QoS of signals to better optimize location of access point in a communication network for better network services to other UEs. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump and Vardarajan as to obtain an efficient and flexible wireless network.

But Crump and Vardarajan fail to explicitly recite about 
Sending an indication (Emphasis) 
to add a wireless range extender to improve the performance of the network.

 However in analogous art,
Hancock teaches about a system recommendation to add a wireless extender to the network to increase robustness (See [0109]).

Crump, Vardarajan and Hancock are analogous art because they all pertain to determining location of wireless devices in wireless network to optimize quality of signal. Crump teaches about optimizing access point location to increase network performance. Vardarajan teaches about network nodes collecting signal directions and strength  from a wireless devices in order to estimate the best location of the UE. Hancock teaches about a system recommendation to add a wireless extender to the network to increase robustness Crump and  Vardarajan could use Hancock features to improve system network by automatically recommending solution to mal performance of network. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump, Vardarajan and Hancock as to obtain an efficient and flexible wireless network.


Regarding Claim 15,
Crump, Vardarajan and Hancock teach all the features with respect to claim 14 and Crump further teaches  

wherein the additional data comprises a plurality of telemetry data samples collected for the wireless network (See (Column 6; line 54 to Column 7, line 19); Column 13, lines (14-30); information are collected for different location for user devices including measurement of QoS and Signal Strength); and 
wherein the determining the expected increase in performance (See (Column 6; line 54 to Column 7, line 19); Column 13, lines (14-30); access points designed to be adaptive) comprises evaluating the plurality of telemetry data samples collected for the wireless network (See (Column 6; line 54 to Column 7, line 19); Column 13, lines (14-30); information collected are analyzed to improved performance of network).


Regarding Claim 16,
Crump, Vardarajan and Hancock teach all the features with respect to claim 14 and Crump further teaches  

                  wherein the additional data comprises at least one of 
a mean received signal strength indicator (RSSI) (See Fig.11(1108); Column 13, lines (13-46); Column 6, line 54 to Column 7, line 19)
a minimum RSSI, 
reconnection event associated with one or more wireless devices, 
a plurality of physical layer (PHY) rates associated with one or more wireless devices, 
a total throughput (See Column 5, lines (8-35); QoS include throughput), or 
a highest PHY rate used for transmitting data to one or more wireless devices (See Column 5, lines (8-35); QoS include data rate).


(The term at least one of means at least only one limitation can be analyzed)


Regarding Claim 17,
Crump, Vardarajan and Hancock teach all the features with respect to claim 14 and Crump further teaches  

wherein the determining that moving the access point is not expected to improve performance of the wireless network is based on evaluating a statistical variation of a distribution of the directions (See (Column 7; lines (5-19); Column 13, lines (14-46); system determined the optimization placement of access point also translate determining the less improve placement of the access point by measuring different data results meeting or not meeting threshold).



Regarding Claim 19,
Crump, Vardarajan and Hancock teach all the features with respect to claim 14 and Crump further teaches  
  
wherein the sending comprises 
sending the indication (See Crump (Column 6; line 54 to Column 7, line 40); Column 13, lines (14-30); network adaptive profile update), associated with the addition of the one or more range extending computing devices (See Vardarajan Fig.7(B-E); [0076-0079]; placement can be continuously optimized based on different UE device location data and QoS), via the access point (Crump Fig.1(102)) and to a user device (Crump Fig.1(108x)).


Regarding Claim 20, 
Crump, Vardarajan and Hancock teach all the features with respect to claim 14 and Crump further teaches  

wherein the determining the expected increase in performance of the wireless network (See (See Column 5, lines (8-35); (Column 7; lines (5-19); Column 13, lines (14-30); to maximize performance, QoS settings), comprises 
evaluating a plurality of telemetry data samples collected for multiple bands of the wireless network (See Column 5, lines (8-35); Column 7, lines (5-19); data includes  multiple bandwidth allotment for upload and download where a band can be assigned for upload or one for download).


determining, based on after changing the location of the access point (See (Column 7; lines (5-19); Column 13, lines (14-30); optimized placement of a router) and based on additional data (See (Column 7; lines (20-29); Column 13, lines (13-46); data of users in the network is monitored continuously including QoS), that an addition of one or more range extending computing devices is expected to improve performance of the wireless network for the one or more of the devices (See Vardarajan [0004]; [0018-0020]; QoS is used to further optimize location of extended device).

Regarding Claim 28,
Crump, Vardarajan and Hancock teach all the features with respect to claim 14 and Vardarajan further teaches  
             wherein the one or more range extending computing devices (Fig.1(122)) do not comprise (See [0061]; the access point and extender are different) the access point (Fig.1(102)).


Regarding Claim 29,
Crump, Vardarajan and Hancock teach all the features with respect to claim 14 and Vardarajan further teaches  

               wherein the determining the expected increase in performance of the wireless network after the addition of one or more range extending computing devices comprises analyzing the additional data to determine the expected increase in performance (See Fig.7(B-E); [0076-0079]; measurement of signal strength is performed for every nodes in the network and compare with acceptable threshold value), and

               wherein, during the analyzing, the one or more range extending computing devices are not connected to the wireless network (See Fig.7A, [0075]; analysis perform without extender attached to the network ).



Regarding Claim 30,
Crump, Vardarajan and Hancock teach all the features with respect to claim 14 and Vardarajan further teaches  
             wherein the determining that moving the access point is not expected to improve performance of the wireless network (See [0073]; moving the access point does not guarantee improvement of network, it will depend in the position of each wireless devices in the networks) and 
determining the expected increase in performance of the wireless network after the addition of one or more range extending computing devices is not based on an analysis of data associated with a current location of any of the one or more range extending devices (See Fig.7(B-E); Fig.9; [0076-0079]; [0088]; system analyzed each nodes and each signal strength on any positions).



Claims 4, 11, 18 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Crump (US 9819610 B1) in view of Vardarajan (US 2019/0215074 A1) in view of Hancock (US 2006/0056370 A1) and further in view of Youssef (US 2010/0020776A1)

Regarding Claim 4,
Crump, Vardarajan and Hancock teach all the features with respect to claim 1 

But Crump, Vardarajan and Hancock fail to recite

a plurality of angle of arrival (AoA) measurements for signals associated with the wireless communications, or 

directions of the signals associated with the wireless communications, that were  received by the access point during a predetermined period of time.

However in analogous art,
Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location (See [Abstract]; [0069])

or 

directions of the signals associated with the wireless communications received
by the access point during a predetermined period of time (See [0088-0089]).


Crump, Vardarajan, Hancock and Youssef are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point to increase network performance. Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location or  directions of the signals associated with the wireless communications received by the access point during a predetermined period of time. Crump, Hancock and Vardarajan could use Youssef features to better estimate location of access point relative to other user devices in the network. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump, Vardarajan, Hancock and Youssef as to obtain an efficient wireless network.


Regarding Claim 18
Crump, Vardarajan and Hancock teach all the features with respect to claim 14

but Crump, Vardarajan and Hancock fail to recite

wherein the data indicating the directions comprises a plurality of angle of arrival (AoA) measurements associated with the signals.

However in analogous art,
Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location (See [Abstract]; [0069])

Crump, Vardarajan, Hancock and Youssef are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point to increase network performance. Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location or  directions of the signals associated with the wireless communications received by the access point during a predetermined period of time. Crump, Vardarajan and Hancock could use Youssef features to better estimate location of access point relative to other user devices in the network. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump, Vardarajan, Hancock and Youssef as to obtain an efficient wireless network.



Regarding Claim 11,
Crump, Vardarajan and Hancock teach all the features with respect to claim 9, 

but Crump, Vardarajan and Hancock fail to recite

wherein the data indicating that the threshold is satisfied the directions comprises a plurality of angle of arrival (AoA) measurements associated with the signals.

However in analogous art,
Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location (See [Abstract]; [0069])

Crump, Vardarajan, Hancock and Youssef are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point to increase network performance. Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location or  directions of the signals associated with the wireless communications received by the access point during a predetermined period of time. Crump, Vardarajan and Hancock could use Youssef features to better estimate location of access point relative to other user devices in the network. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump, Vardarajan, Hancock and Youssef as to obtain an efficient wireless network.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646